Citation Nr: 0916031	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident (CVA), as secondary to service-connected asthma.  

2.  Entitlement to service connection for a myocardial 
infarction (MI), as secondary to service-connected asthma.  

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for a 
CVA and MI, and a February 2008 rating decision which denied 
service connection for sleep apnea. 

The Veteran testified at a videoconference hearing before the 
undersigned in August 2008.  A transcript of the proceeding 
is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records are negative for any 
findings or treatment of the disabilities at issue.  On his 
separation examinations in March and April 1992, the Veteran 
stated that he had frequent trouble sleeping due to usual 
everyday stress such as leaving service.  Physical 
examination was normal.  

On August 31, 2004, the Veteran was hospitalized at a private 
facility after he was found fallen on his bathroom floor.  
The emergency room report noted that the Veteran was unable 
to speak properly so his medical history was obtained from 
his wife.  She stated that the Veteran had the flu the past 
week, with decreased appetite, malaise, and myalgias.  A past 
medical history of asthma was noted.  The diagnosis was 
stroke, MI, and viral illness.  An internal medicine history 
and physical examination report that same day found no chest 
pain, shortness of breath, cough, fever, or chills.  It was 
noted that he had the flu recently.  A decision of the Social 
Security Administration (SSA) granted the Veteran disability 
insurance benefits (effective August 31, 2004) due to CVA.  

In a July 2005 letter, Charles Wolf, M.D., stated that he was 
the Veteran's primary care physician, and in September 2004, 
the Veteran had an asthma attack which precipitated an acute 
MI which led to a severe stoke.  The private physician opined 
that it was at least as likely as not that the Veteran's 
asthma attack produced hypoxia (a condition well known to 
precipitate MI and CVA) which led to the Veteran's acute MI 
and CVA.  A VA examination was conducted in August 2005.  The 
physician reviewed the available medical records and stated 
that "one would think that if the exacerbation of asthma was 
so severe as to cause hypoxia bad enough to lead to stroke or 
heart attack, then [the Veteran] would have sought care for 
the asthma."  

In a January 2007 letter, Christopher Schmitt, M.D., stated 
that the Veteran had a severe asthma episode with dyspnea 
which brought on acute MI and then CVA in August 2004.  

A VA fee basis examination was conducted in February 2007.  
The examiner stated that he reviewed the hospital records 
from August 2004, and Dr. Wolf's letter.  He opined that it 
is unlikely that the Veteran's asthma had a causal relation 
to his embolic stroke and headaches.  The physician noted 
that the admission note does not describe any acute asthma 
attack or respiratory distress preceding the admission.  In 
addition, related history records note that an early paternal 
cardiac event and the early demise of his sister due to 
pulmonary embolism.  

A private pulmonary report of Priscilla M. Madsen, M.D., 
dated in July 2007 is of record.  The physician stated that 
the Veteran was a snorer prior to his stroke and since the 
Veteran's CVA he has noted orthopnea, in that he has to get 
up and sleep in a chair after an hour or two of sleeping.  
The physician noted that the Veteran probably had sleep apnea 
prior to his stroke and that it probably contributed to his 
CVA.  The physician also stated that she did not believe that 
the Veteran's asthma was a significant contributor to his 
sleep apnea.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran has not been afforded a VA examination with 
opinion regarding the etiology of the Veteran's sleep apnea.  

His appeal for service connection for CVA/MI is intertwined 
with this claim, inasmuch as a grant of service connection 
for sleep apnea could affect the outcome of these claims as a 
private physician has stated that the Veteran sleep apnea was 
a contributing factor in precipitating his CVA/MI. 

At his hearing, the Veteran has stated that there are 
pertinent medical records which are not currently of record.  
These records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he identify where he has 
received treatment for the disabilities at 
issue.  With any necessary authorization 
from the Veteran, the RO should obtain 
records from any such source identified by 
the Veteran.

2.  The RO should arrange for a VA 
examination of the Veteran to determine 
the nature, extent and etiology of any 
sleep apnea present.  The claims folders, 
including a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination.

All necessary tests should be performed.  
The examiner should provide responses to 
the following questions:

(a)  Does the veteran currently have 
sleep apnea?;

(b)  If the Veteran currently has sleep 
apnea, is it at least as likely as not 
that it is causally related to service or 
to the Veteran's service-connected 
asthma?;

(c)  If any sleep apnea is causally 
related to service or to service-
connected asthma, is it at least as 
likely as not that the sleep apnea caused 
or chronically worsened the Veteran's CVA 
and/or MI?

3.  The RO should then readjudicate the 
claims on appeal.  If any claim continues 
to be denied, the RO should provide the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

